Case: 16-30162      Document: 00513861940         Page: 1    Date Filed: 02/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-30162                                  FILED
                                  Summary Calendar                          February 3, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
GERALD NEAL BABINEAUX,

                                                 Plaintiff-Appellant

v.

DISTRICT ATTORNEY 27TH JUDICIAL DISTRICT COURT; EARL B.
TAYLOR,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:15-CV-1792


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Gerald Neal Babineaux, Louisiana prisoner # 222961, appeals the
dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(i) and (ii), as frivolous and for failure to state a claim on which
relief could be granted.       The district court did not err in dismissing the
complaint, as Babineaux’s claim that he has been denied access to the courts



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30162    Document: 00513861940     Page: 2   Date Filed: 02/03/2017


                                 No. 16-30162

lacked an arguable basis in law or contained insufficient factual matter to state
a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009);
Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009).          Accordingly, the
judgment is AFFIRMED.         Babineaux’s motions relative to discovery are
DENIED.
      The dismissal of Babineaux’s Section 1983 complaint as frivolous and for
failure to state a claim on which relief may be granted counts as a strike under
Section 1915(g). See § 1915(g); Coleman v. Tollefson, 135 S. Ct. 1759, 1763–64
(2015); Adepegba v. Hammons, 103 F.3d 383, 387–88 (5th Cir. 1996).
Babineaux is WARNED that if he accumulates three strikes, he will not be
allowed to proceed in forma pauperis in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                       2